Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment entered on June 13, 2022.
Reasons for Allowance
Claims 14-20, 22-25, 27, and 28 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Schmeling et al. (USPG 2018/0096,175 A1) and Dowling (U.S. Patent 10,871,948 B1) which teach using blockchain and smart contracts for business problems.  The application of smart contracts to managing the system operations of a blockchain seems novel since having some kind of extraneous transaction could slow the processing down.
Regarding claims 14, 25 and 27
Schmeling and Dowling taken individually or in combination with other prior art of record fails to teach or render obvious the application of smart contracts to managing the system operations of a blockchain.
Regarding all other claims:
	Since claims 15-20, 22-24 and 28 are dependent upon claims 14 or 27 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696